DETAILED ACTION

1.	This office action is in response to amendment filed on May 18, 2021. Claims 1 and 4-6 have been presented. Claims 1 and 4-6 are pending.
Claims 1 and 4-6 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on May 18, 2021 is persuasive thus, the application is in condition to be allowed in view of indication of allowable subject matter led to applicant’s amendments in previous office action. 
4.	Applicant arguments on pages 2-6 of applicant remarks, regarding the rejection of the claims under Non-Statutory Double Patenting are persuasive. Therefore, the rejection of the claims under Non-Statutory Double Patenting regarding Patent No. 10,193,896 B2 and US Application 16/255,697 are withdrawn. 

Allowable Subject Matter
5. 	Independent claims 1, 4, and 6 are allowed over prior art of record. Dependent claim 5 depends on the above-mentioned independent claim 1 is allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 4, and 6 are allowed in view of the prior art. 
The closes prior art of Kawatsu Masayoshi (JP2007181061), discloses an electronic control and a CAN (Controller Area Network) system and a failure diagnosis method for a CAN system which are used in a vehicle system employing CAN as a control information transmission unit between on-vehicle electronic control units such as an engine control unit.
Hedge et al. (US 8,607,346), discloses techniques for continuing execution of intrusion detection software when a process exception caused by a protocol decoder is thrown during processing. 
They fail to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: " the value of the first version of the first regulation includes a value of a first major version and a value of a first minor version, the value of the second version of the second regulation includes a value of a second major version and a value of a second minor version, and the memory: updates the stored first regulation when the value of the second minor version of the value of the acquired second version is newer than the value of the first minor version of the value of the previously stored first version in a case where the value of the second major version of the value of the acquired second version is matched with the value of the first major version of the value of the previously stored first version; and updates the stored first regulation even when the value of the second major version of the value of the acquired second version is older than the value of the first major version of the value of the previously stored first version in a case where the value of the second major version of the value of the acquired second version is not matched with the value of the first major version of the value of the previously stored first version" in view of other 
Dependent claim 5 depends on the above-mentioned independent claim 1 is allowed and is therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Candrlic et al. ITI 2007 29th Int. Conf. on Information Technology Interfaces “A Comparison and the Desireable Features of Version Control Tools” discloses version
control allows the programmer to go back to a previous version of the software at any given time, especially in the testing phase if a major bug is encountered because the programmer can go back to a previous version which did not have the bug, and
 can compare the two versions.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437